DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-14 and 16-20 are pending:
		Claims 1, 3-14 and 16-20 are rejected. 
		Claims 13-14 have been amended.  
Response to Amendments
Amendments filed 08/05/2022 have been entered. Amendments overcome claim objections previously set forth in non-final Office Action mailed 05/05/2022.
Response to Arguments
Arguments filed 08/05/2022 have been entered. Arguments were fully considered. 
On pages 6-11 of Applicant’s Arguments, Applicant argues that:
As amended, independent claim 1 recites, in part, "A method of treating wastewater using a water treatment system, comprising: ... receiving the ballasted mixed liquor effluent at a high-rate heavy solids removal zone that includes one or more high-rate heavy solids removal units after treating the wastewater in the ballasted activated sludge secondary treatment aeration basin to produce a ballasted mixed liquor effluent; and removing ballasted heavy solids from the ballasted mixed liquor effluent using the one or more high-rate heavy solids removal units to produce a concentrated ballasted heavy solids effluent and a clarified liquid effluent, wherein the one or more high-rate heavy solids removal units are selected from the group of grit removal technologies comprising: an aerated grit removal unit, a vortex type grit removal unit, a stacked- tray type grit removal unit, a cyclone type grit removal unit, or combinations thereof'. Similar amendments have been made to independent claim 14.

Applicant respectfully traverses these rejections. Applicant submits that none of the cited references teach at least the feature of claim 1 which recites "wherein the one or more high- rate heavy solids removal units are selected from the group of grit removal technologies comprising: an aerated grit removal unit, a vortex type grit removal unit, a stacked-tray type grit removal unit, a cyclone type grit removal unit, or combinations thereof'. 
On page 5, the Office Action equates "centrifuges" at the solids liquid separation system 160 of Lindemann to the claimed grit removal technologies. Further, the Office Action equates "centrifugal separator" of Deweese at paragraph [0042] to the claimed grit removal technologies. Applicant submits that one with ordinary skill in the art would recognize that these cited centrifuges do not correspond to the claimed grit removal technologies. 
Lindemann is directed to a magnetite form of ballasted activated sludge. However, Lindemann does not specify using grit removal processes for solids separation downstream, for example, downstream of the biological reactor 102. While, Lindemann teaches further treating its wastewater downstream, Lindemann does not utilize grit removal technologies.

A vortex grit removal unit uses a tangential flow pattern in a small circular tank to push heavy grit to the walls, which allows the grit to drop into the cone, and then is removed out from the bottom where the de-gritted flow passes to a primary clarification unit or directly to activated sludge aeration basins. This system separates heavy gritted solids. Organic material or conventional activated sludge mixed liquor will pass right through this unit and move onto downstream processes. Although some centrifugal force may be created due to the tangential flow pattern, this differs from a "centrifuge" that uses high centrifugal forces that would remove the grits entirely from the sludge.

	This argument is not persuasive because Lindemann by evidence of Deweese teaches the claimed vortex type grit removal unit. The claimed “vortex type grit removal unit” is recited at a high level as no particular structural features are claimed in order to distinguish said vortex type grit removal unit from the prior art. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the rejection of claim 1 is maintained.  
On pages 11-12 of Applicant’s Arguments, Applicant argues that:
Regarding claim 7, the Office Action equates the claimed natural ballast to "returned activated sludge (RAS) . . . that returned activated sludge will be impregnated with ballast and activated sludge is naturally generated in the process therefore is a natural ballast". See Office Action at page 6. However, Applicant submits that activated sludge mixed liquor is not ballasted. Applicant submits that one with ordinary skill in the art would understand that natural ballast refers to the generation of heavy solids within the activated sludge mixed liquor, such as anammox bacteria and densified solids, that naturally occur in activated sludge's mixed liquor suspended solids under certain extended sludge age and operating conditions Activated sludge mixed liquor is not implied by the term naturally occurring ballast. Lindemann discloses an artificially ballasted activated sludge via adding magnetite, which is not naturally occurring in any circumstances. Therefore claim 7 is novel in view of Lindemann. Claim 8, which depends on claim 7, is novel in view of Lindemann for at least the same reasons. 
          
Similarly, claim 11 is novel in view of Lindemann. The Office Action equates returned activated sludge with the claimed natural ballast. Applicant submits that a biomass of an activated sludge system is not "ballast". One with ordinary skill in the art would appreciate that a ballast is an element added to the activated sludge biomass to weigh it down so that settling velocities are increased at higher mixed liquor concentrations. Return activated sludge is not a natural ballast, as it does not weigh down the mixed liquor. Rather, return activated sludge is used in activated sludge to provide a biological seed for continued biogrowth and is not providing ballasting of the mixed liquor. Therefore, claim 11 is novel in view of Lindemann.

	This argument is not persuasive because WAS 149 shown in Fig. 1B of Lindemann forms ballasted WAS (Lindemann, see pg. 13, lines 10-20) which is recycled back to the system. The recycled material (recycled sludge) comprising ballast provides the claimed natural ballast to system. The natural ballast per Applicant’s specification is “any naturally occurring ballast within the wastewater or generated in the process” (see ¶48). Lindemann discloses “[t]he precipitation…of ballasted solids” (Lindemann, see pg. 8, lines 1-10) therefore said ballasted solids are generated in the process and result in a natural ballast. Thus, the rejections of claims 7 and 11 are maintained.  
On page 12 of Applicant’s Arguments, Applicant argues that:
Regarding claims 3 and 16, the Office Action relies on Andoh for allegedly teaching a stacked-tray grit removal system. However, as discussed above, Lindemann does not teach using a grit removal system downstream of its biological reactor. Rather, Lindemann teaches using a centrifuge, which separates water from sludge, rather than separating grit from water or sludge. Hence, even if one assumes that Andoh teaches a stacked-tray grit removal system, there is no motivation to combine the teachings of Lindemann and Andoh to arrive at the currently claimed invention because the centrifuge of Lindemann would lose its intended function. Therefore, claims 3 and 16 are not obvious in view of Lindemann and Andoh, and Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 103.

	This argument is not persuasive because there motivation to combine the teachings of Andoh with the teachings of Lindemann. Lindemann specifically teaches that the solid-liquid separation device is not limited to centrifuges because other separation mechanisms and systems may also be used (Lindemann, see pg. 10, lines 15-22). Andoh teaches a solid-liquid separation system (stacked tray separator). Therefore, it would have been obvious to replace one solid-liquid separating means with another known solid-liquid separation means to achieve the same result. 
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	Thus, the rejections of claims 3 and 16 are maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4-5, 7-11, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindemann (WO 2017/214216) and by evidence of Deweese (US 2014/0199453).
	Regarding claim 1, Lindemann teaches a method for treating wastewater, comprising:
	receiving the wastewater at a ballasted activated sludge secondary treatment aeration basin (“biological reactor 102 is configured to treated the wastewater”; see pg. 8, lines 20-25; “the biological reactor 102 may be configured as an aeration tank”; see pg. 8, lines 20-27; “the ballast feed system 117 is configured to deliver ballast to one of the biological reactor 102”; see pg. 10, lines 25-31; therefore the biological reactor of Lindemann is a ballasted activated sludge treatment aeration basin), wherein the ballasted activated sludge secondary treatment aeration basin comprises one or more zones for biomass growth (“biological flocs…resides in the biological reactor 102”; see pg. 8, lines 28-33); 
	adding a ballast material to the wastewater (“deliver ballast to one of the biological reactor 102”; see pg. 10, lines 27-31);
 	treating the wastewater in the ballasted activated sludge secondary treatment aeration basin to produce a ballasted mixed liquor effluent (“the ballast 122 mixes and bonds with floc in the mixed liquor of the biological reactor 102”, see pg. 13, lines 15-21); 
	receiving the ballasted mixed liquor effluent at a high-rate heavy solids removal zone (see annotated Fig. 1) that includes one or more high-rate heavy solids removal units (“solids-liquid separation system 160”; see pg. 8, lines 10-15) after treating the wastewater in the ballasted activated sludge secondary treatment aeration basin to produce the ballasted mixed liquor effluent (“solids-liquid separation system 160 positioned downstream from the biological reactor 102”; see pg. 9, lines 29-33); and 
	removing ballasted heavy solids from the ballasted mixed liquor effluent using the one or more high-rate heavy solids removal units to produce a concentrated ballasted heavy solids effluent (“exiting the solids-liquid separation system 160…is ballasted WAS 135”; see pg. 13, lines 20-25; note that ballasted WAS (ballasted solids-rich activated sludge) is concentrated ballasted heavy solids) and a clarified liquid effluent (“[d]uring the separation process…the secondary effluent, or “clean” effluent”; see pg. 7, lines 12-18; note that clean effluent (also referred to as “solids-lean effluent”) is clarified liquid effluent),
	 wherein the one or more high-rate heavy solids removal units are selected from the group of grit removal technologies comprising: an aerated grit removal unit, a vortex type grit removal unit (“other separation mechanisms and systems may also be used. [f]or instance, centrifuges”; see pg. 10, lines 15-21; the centrifuge of Lindemann is a vortex type grit removal unit because a centrifugal separator creates a vortex effect that separates solids such as grit by evidence of Deweese; Deweese, see ¶42), a stacked-tray type grit removal unit, a cyclone type grit removal unit, or combinations thereof.  
Annotated Fig. 1A of Lindemann

    PNG
    media_image1.png
    495
    1122
    media_image1.png
    Greyscale

	Regarding claim 4, Lindemann teaches the method of claim 1, wherein at least a portion of the concentrated ballasted heavy solids effluent is returned to the ballasted activated sludge secondary treatment aeration basin (“a portion of the WAS exiting the solids-separation system 160 may be recycled back to the biological reactor 102 as return activated sludge (RAS) 145”; see pg. 10, lines 12-16; note that a portion of the WAS is from ballasted WAS or “concentrated ballasted heavy solids effluent”).  
	Regarding claim 5, Lindemann teaches the method of claim 1, further comprising treating the clarified liquid effluent in an effluent filtration unit, barrier separation unit, or a tertiary treatment process (“[d]uring the separation process….the secondary effluent, or “clean effluent” , may…undergo further treatment using tertiary treatment processes”; see pg. 7, lines 12-18).  
	Regarding claim 7, Lindemann teaches the method of claim 1, wherein the ballast material includes a natural ballast (“returned activated sludge (RAS) 145”; see pg. 10, lines 12-16; note that returned activated sludge will be impregnated with ballast and activated sludge is naturally generated in the process therefore is a natural ballast (see Applicant’s definition of natural ballast))
	Regarding claim 8, Lindemann teaches the method of claim 7, wherein the natural ballast is selected from the group consisting of: activated sludge granules (“returned activated sludge (RAS) 145”; see pg. 10, lines 12-16), anammox granules, grit particles, struvite, vivianite, or other precipitates, and combinations thereof.  
	Regarding claim 9, Lindemann teaches the method of claim 1, wherein the ballast material includes an artificial ballast (“magnetic ballast…iron-containing material…. magnetite”; see pg. 11, lines 25-33; magnetite does not naturally occur in the wastewater therefore is an artificial ballast (see Applicant’s definition of artificial ballast)).  
	Regarding claim 10, Lindemann teaches the method of claim 9, wherein the artificial ballast is selected from the group consisting of: sand, iron (“ballast may comprise iron-containing material”; see pg. 11, lines 25-33, iron derivatives, synthetic fabricated materials having different shapes, and combinations thereof.  
	Regarding claim 11, Lindemann teaches the method of claim 1, wherein the ballast material includes a mixture of one or more natural ballasts and one or more artificial ballasts (returned activated sludge 145 and magnetite 122 are both are added to the biological reactor therefore the ballast includes a mixture; see Fig. 1A; additionally, returned activated sludge is a natural ballast because it is impregnated with ballast and naturally generated in the process; additionally, magnetite is an artificial ballast because it is not naturally generated in the process (see Applicant’s definitions of natural and artificial ballasts); therefore, the mixture is of natural and artificial ballasts). 
	Regarding claim 13, Lindemann teaches the method of claim 1, further comprising reducing phosphorus in the ballasted mixed liquor effluent through the addition of iron salts or polymers to the ballasted mixed liquor effluent to facilitate precipitation of phosphorus from the ballasted mixed liquor effluent (“polymers may be used”; see pg.9, lines 10-20; “to facilitate precipitation of phosphorus” is a result of using the polymers).
	Regarding claim 14, Lindemann teaches a system for treating wastewater, comprising:
	a ballasted activated sludge secondary treatment aeration basin adapted (Fig. 1A, biological reactor 102; see pg. 8, lines 10-15) to receive a wastewater influent, wherein the ballasted activated sludge secondary treatment aeration basin includes one or more zones for biomass growth (“biological flocs…resides in the biological reactor 102”; see pg. 8, lines 28-33); and wherein the wastewater is treated in the ballasted activated sludge secondary treatment aeration basin to generate a ballasted mixed liquor effluent (“the ballast 122 mixes and bonds with floc in the mixed liquor of the biological reactor 102”, see pg. 13, lines 15-21);
	a ballast material addition unit (Fig. 1A, ballast feed system 117; see pg. 8, lines 10-16) adapted to add the ballast material to the wastewater; and 	
	a high-rate heavy solids removal zone (see annotated Fig. 1A) adapted to receive the ballasted mixed liquor effluent from the ballasted activated sludge secondary treatment aeration basin, wherein the high- rate heavy solids removal zone includes one or more high-rate heavy solids removal units (Fig. 1A, solids-liquid separation system 160; see pg. 8, lines 8-15) adapted to remove ballasted heavy solids from the ballasted mixed liquor effluent and produce a concentrated ballasted heavy solids effluent (“exiting the solids-liquid separation system 160…is ballasted WAS 135”; see pg. 13, lines 20-25; note that ballasted WAS (ballasted solids-rich activated sludge) is concentrated ballasted heavy solids) and a clarified liquid effluent (“[d]uring the separation process…the secondary effluent, or “clean” effluent”; see pg. 7, lines 12-18; note that clean effluent (also referred to as “solids-lean effluent”) is clarified liquid effluent),
	wherein the one or more high-rate heavy solids removal units are selected from the group comprising: an aerated grit removal unit, a vortex-type grit removal unit (“other separation mechanisms and systems may also be used. [f]or instance, centrifuges”; see pg. 10, lines 15-21; the centrifuge of Lindemann is a vortex type grit removal unit because a centrifugal separator creates a vortex effect that separates solids such as grit by evidence of Deweese; Deweese, see ¶42), a stacked-tray type grit removal unit, a cyclone type grit removal unit, or combinations thereof.  
Annotated Fig. 1A of Lindemann

    PNG
    media_image1.png
    495
    1122
    media_image1.png
    Greyscale

	Regarding claim 17, Lindemann teaches the system of claim 14, further comprising an effluent filtration or tertiary treatment unit in communication with the high-rate heavy solids removal zone, wherein the effluent filtration or tertiary treatment unit is adapted to treat the clarified liquid effluent (“[d]uring the separation process….the secondary effluent, or “clean effluent” , may…undergo further treatment using tertiary treatment processes”; see pg. 7, lines 12-18).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	 
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (WO 2017/214216) in view of Andoh (US 2011/0226693) and by evidence of Deweese (US 2014/0199453).
	Regarding claim 3, Lindemann teaches the method of claim 1.
	While Lindemann further discloses that other separation mechanisms and systems may also be used (see pg. 10, lines 16-21); Lindemann does not explicitly disclose that said high-rate heavy solids removal units (also referred to as “solids-liquid separation system 160”) is a stacked-tray grit removal unit in the settling/separation process. 
	In a related field of endeavor, Andoh teaches a stacked-tray grit removal unit (Fig. 2, separator 2; see ¶30) for separating solids such as grit from an influent such as water (Andoh, see Entire Abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the settling/separation process of Lindemann by performing said separation process using a stacked-tray grit removal unit as disclosed by Andoh because said stacked-tray removal unit is a suitable separator for separating solids from water. Additionally, the solids-liquid separation system of Lindemann (heavy-rate solids removal unit) in the settling/separation process is not particularly limited because other separation mechanisms and systems may also be used (Lindemann, see pg. 10, lines 16-21) and other devices may also be used to enhance separation in the solids-liquid separation system (Lindemann, see pg. 10, lines 10-12).
	Regarding claim 16, Lindemann teaches the system of claim 14.
	 While Lindemann further discloses that other separation mechanisms and systems may also be used (see pg. 10, lines 16-21); Lindemann does not explicitly disclose that said at least one of the one or more high- rate heavy solids removal units (also referred to as “solids-liquid separation system 160”) is a stacked-tray grit removal unit.
	In a related field of endeavor, Andoh teaches a stacked-tray grit removal unit (Fig. 2, separator 2; see ¶30) for separating solids such as grit from an influent such as water (Andoh, see Entire Abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the high-rate heavy solids removal unit (solids-liquid separation system 160) of Lindemann by selecting a stacked-tray grit removal unit as disclosed by Andoh because said stacked-tray removal unit is a suitable separator for separating solids from water. Additionally, the solids-liquid separation system of Lindemann (heavy-rate solids removal unit) is not particularly limited because other separation mechanisms and systems may also be used (Lindemann, see pg. 10, lines 16-21) and other devices may also be used to enhance separation in the solids-liquid separation system (Lindemann, see pg. 10, lines 10-12).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (WO 2017/214216) in view of Antonneau (US 2015/0210574) and by evidence of Deweese (US 2014/0199453).
	Regarding claim 6, Lindemann teaches the method of claim 5, wherein the clarified liquid effluent is treated in the tertiary treatment process (“[d]uring the separation process….the secondary effluent, or “clean effluent”, may…undergo further treatment using tertiary treatment processes”; see pg. 7, lines 12-18).  
	Lindemann does not teach that said tertiary treatment process comprises a disinfection process, a high-rate clarification process, a direct filtration process, or any combination thereof.  
	In a related field of endeavor, Antonneau teaches a treatment using fixed film processes and ballasted settling (see Entire Abstract) comprising a disinfection process (see ¶30). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tertiary treatment process of Lindemann by providing a disinfection process as disclosed by Antonneau because said disinfection process provides the benefit of providing potable water or drinking water (Antonneau, see ¶16). 
	Regarding claim 18, Lindemann teaches the system of claim 17, wherein the system includes the tertiary treatment unit (“[d]uring the separation process….the secondary effluent, or “clean effluent” , may…undergo further treatment using tertiary treatment processes”; see pg. 7, lines 12-18).  
	Lindemann does not teach that said tertiary treatment unit is adapted to include a disinfection process, a high-rate clarification process, a direct filtration process, or any combination thereof.  
	In a related field of endeavor, Antonneau teaches a treatment using fixed film processes and ballasted settling (see Entire Abstract) comprising a disinfection process (see ¶30). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tertiary treatment unit of Lindemann by providing a disinfection unit as disclosed by Antonneau because said disinfection unit provides the benefit of providing potable water or drinking water (Antonneau, see ¶16). 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (WO 2017/214216) in view of Stroot (US 2013/0334112) and by evidence of Deweese (US 2014/0199453).
	Regarding claim 12, Lindemann teaches the method of claim 1. Lindemann further discloses that the ballasted activated sludge secondary treatment aeration basin operates under aerobic conditions (“the biological reactor 102 may be configured as an aeration tank”; see pg. 8, lines 23-27).
	Lindemann does not teach that said ballasted activated sludge secondary treatment aeration basin (also referred to as biological reactor) comprises a first zone operating under anaerobic conditions, a second zone operating under anoxic conditions, a third zone operating under aerobic conditions, a fourth zone operated under anoxic conditions, and a fifth zone adapted to re-aerate the wastewater contained therein.  
	In a related field of endeavor, Stroot teaches treatment systems (see Entire Abstract) comprising a first zone operating under anaerobic conditions (anaerobic) (see Fig. 27), a second zone operating under anoxic conditions (1st anoxic) (see Fig. 27) , a third zone operating under aerobic conditions (1st aerobic) (see Fig. 27), a fourth zone operated under anoxic conditions (2nd anoxic) (see Fig. 27), and a fifth zone adapted to re-aerate the wastewater (5th stage is 2nd aerobic or aeration basin) (see Fig. 27 and ¶105) contained therein (see §112 indefiniteness).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operation of the ballasted activated sludge secondary treatment aeration basin (biological reactor) of Lindemann by operating under anaerobic conditions in a first zone, operating under anoxic conditions in a second zone, operating under aerobic conditions in a third zone, operating under anoxic conditions in a fourth zone and re-aerating in a fifth zone as disclosed by Stroot because more stages provide additional treatment (Stroot, see ¶105) and it is desirable in Lindemann to further enhance performance (Lindemann, see pg. 20, lines 17-22).
	Regarding claim 19, Lindemann teaches the system of claim 14. Lindemann further discloses that the ballasted activated sludge secondary treatment aeration basin operates under aerobic conditions (“the biological reactor 102 may be configured as an aeration tank”; see pg. 8, lines 23-27).
	Lindemann does not teach that said ballasted activated sludge secondary treatment aeration basin comprises a first zone operating under anaerobic conditions, a second zone operating under anoxic conditions, a third zone operating under aerobic conditions, a fourth zone operated under anoxic conditions and a fifth zone adapted to re-aerate the wastewater contained therein.  
	In a related field of endeavor, Stroot teaches treatment systems (see Entire Abstract) comprising a first zone operating under anaerobic conditions (anaerobic) (see Fig. 27), a second zone operating under anoxic conditions (1st anoxic) (see Fig. 27) , a third zone operating under aerobic conditions (1st aerobic) (see Fig. 27), a fourth zone operated under anoxic conditions (2nd anoxic) (see Fig. 27), and a fifth zone adapted to re-aerate the wastewater (5th stage is 2nd aerobic or aeration basin) (see Fig. 27 and ¶105) contained therein (see §112 indefiniteness).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ballasted activated sludge secondary treatment aeration basin (biological reactor) of Lindemann by incorporating the first, second, third, fourth and fifth zones as disclosed by Stroot because more stages provide additional treatment (Stroot, see ¶105) and it is desirable in Lindemann to further enhance performance (Lindemann, see pg. 20, lines 17-22). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (WO 2017/214216) in view of Bishop (US 2015/0251938) and by evidence of Deweese (US 2014/0199453).
	Regarding claim 20, Lindemann teaches the system of claim 14, further comprising a plurality of the ballasted activated sludge secondary treatment aeration basins (“the biological reactor(s) 102”; see pg. 8, lines 20-25) and a plurality of the high-rate heavy solids removal zones (“centrifuges”; see pg. 10, lines 15-21; the zones include the centrifuges). Lindemann further discloses that systems and methods therein may also embrace embodiments including a plurality (see pg. 6, lines 5-15). 
	Lindemann does not explicitly teach that each of the plurality of the ballasted activated sludge secondary treatment aeration basins has one of the high-rate heavy solids removal zone associated therewith.
	In a related field of endeavor, Bishop teaches a wastewater overflow systems and methods (see Entire Abstract) wherein each of the plurality of the ballasted activated sludge secondary treatment aeration basins has one of the high-rate heavy solids removal zone associated therewith (bioreactor 106 is associated with first clarifier 115 and second bioreactor 109 is associated with second clarifier 118; see Figs. 1A-1C). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of ballasted activated sludge secondary treatment aeration basins (bioreactors) and the plurality of high-rate heavy removal zone (the zones includes the centrifuges) of Lindemann by configuring such that each of the plurality of the ballasted activated sludge secondary treatment aeration basins has one of the high-rate heavy solids removal zone associated therewith as disclosed by Bishop because said configuration allows a bioreactor to be placed in standby mode during routine operation (Bishop, see ¶37) which provides the benefit of handling high flow events (Bishop, see ¶37). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778    
 /NAM X NGUYEN/ Supervisory Patent Examiner, Art Unit 1778